Bullard, J.,

delivered the opinion of the court.
We have held this case, in which a rehearing was allowed, a long time under advisement.: The judgment first rendered, maintained the verdict of a jury, by which the amount of John Bostwick’s private account with the plaintiffs, which had been charged to Beauchamp & Co., was disallowed.
If the final decision depended wholly upon the question, how far the'answers of the plaintiffs to the interrogatories were direct or evasive, we should be inclined to set aside the verdict. It does not appear to us there was any design on their part, to evade the questions as to any condition annexed to the transfer of that account. The evidence, however, leaves it doubtful whether the parties understood each other. We think' Bostwick was a competent witness, under all the circumstances of the case, and the jury was the proper tribunal to decide upon the whole matter. Bostwick’s private account was contracted long before the execution of the note sued on, and the plaintiffs had other collateral security, and when this note was given, it was not contemplated to cover that account as an advance made to Beauchamp & Co.
It is, therefore, ordered, adjudged and decreed, that the judgment first rendered remain undisturbed.